DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application/Amendment/Claims
Applicant’s response filed 26 May 2022 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 29 March 2022 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-12, filed 26 May 2022, are pending and are the subject of the present Official action.

Claim Rejections - 35 USC § 112, Missing Elements
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-9 and 11 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the use of a JNK inhibitor II, a BMP inhibitor and FGF2, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). This is a new rejection, necessitated by applicant’s amendments to the claims submitted 26 May 2022. 
The factors listed below have been considered in the analysis of enablement:
(A)	The breadth of the claims;
(B)	The nature of the invention;
(C)	The state of the prior art;
(D)	The level of one of ordinary skill;
(E)	The level of predictability in the art;
(F)	The amount of direction provided by the inventor;
(G)	The existence of working examples; and
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

Independent claim 5 is the broadest claim in the invention as recited, and recites a cell culture medium comprising definitive endoderm cells, a kinase inhibitor, bFGF, and a retinoic acid receptor agonist. The instant rejection is based upon the finding that claim 5 lacks reference to a JNK inhibitor II and a BMP inhibitor, each of which are considered essential to the invention. Claims 6 and 8 are included in the instant rejection for lacking reference to a BMP inhibitor. Claim 7 is included in the instant rejection for lacking the same elements that claim 5 lacks. Claims 9 and 11 are included in the instant rejection for lacking reference to JNK inhibitor II. 
The examiner has reviewed the prior art, and finds that the prior art appears to be silent as to a use of a cell culture medium comprising nothing more than definitive endoderm cells, a kinase inhibitor, bFGF, and a retinoic acid receptor agonist. Should applicant disagree, applicant is invited to furnish evidence and/or reasoning with specific citation to page and line number that supports the notion that there is an enabled use of a cell culture medium comprising nothing more than definitive endoderm cells, a kinase inhibitor, bFGF, and a retinoic acid receptor agonist. In the absence of any such indication however, the prior art is considered to be silent as to the recited combination. Accordingly, one of ordinary skill in the art seeking to practice the invention over the scope claimed would have no choice but to turn to the instant specification alone for guidance.
Regarding the instant specification, it appears that the only disclosed use of the specific combination of cell culture medium substituents sufficient to generate differentiated cells is found in example 2. Specifically, example 2 sets forth the use of AM580 (i.e. a retinoic acid receptor agonist), JNK Inhibitor II (the specific structure of which is set forth in Table 1), LDN-193189 (i.e. a BMP inhibitor) and FGF2 (i.e. bFGF). Alternate formulations include these specific substituents, further adding IWP2 or Cyclopamine. Importantly, there is no teaching of any cell culture conditions that capable of generating differentiated cells as disclosed comprising nothing more than the use of definitive endoderm cells, a kinase inhibitor, bFGF, and a retinoic acid receptor agonist. Given the differences between the exemplified embodiments in example 2 and the specific combination recited in claim 5 (i.e. claim 5 lacks reference to a BMP inhibitor and FGF2), in the context of the only functional examples of the instant specification which appear to specifically require a BMP inhibitor and FGF2, claims 5-9 and 11 are properly rejected for failing to cite elements that are critical or essential to the practice of the invention but not included in the claim(s).

Claim Rejections - 35 USC § 112
Claims 5-7 and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new rejection necessitated by amendment to the claims. However, since it is substantially similar to a rejection set forth in the non-final Official action mailed 29 March 2022, any aspect of applicant’s response considered relevant to the rejection as newly set forth is responded to following the statement of rejection.
The invention as recited in its broadest at claim 5, which is drawn to a cell culture medium comprising definitive endoderm cells, a kinase inhibitor, bFGF, and a retinoic acid receptor agonist. The retinoic acid receptor agonist recited in claims 7 and 8 may be AM-580:

    PNG
    media_image1.png
    150
    300
    media_image1.png
    Greyscale

The BMP inhibitor recited in claims 9-12 may be LDN-193189:

    PNG
    media_image2.png
    190
    293
    media_image2.png
    Greyscale


It is emphasized that the instant rejection is directed to the present disclosure’s lack of written support for the use of the full breadth of 1) any generic retinoic acid receptor agonist (as recited in claims 5, 6, 9 and 10) and 2) any generic kinase inhibitor (as recited in claims 5, 7, 9 and 11). It is further emphasized that claim 12, which recites the specific BMP inhibitor LDN-193189, the specific kinase inhibitor JNK inhibitor II and the specific retinoic acid receptor agonist AM-580, is excluded from the instant rejection by virtue of the specific chemical structures recited therein.
An adequate written description of a chemical invention requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle  & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004) (The patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product, however the patent did not disclose any compounds that can be used in the claimed methods. While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure of which peptides, polynucleotides, and small organic molecules selectively inhibit PGHS-2. The court held that "[w]ithout such disclosure, the claimed methods cannot be said to have been described.").
The claims are considered to embrace the use of a large variety of different classes of kinase inhibitors and retinoic acid receptor agonists. In both cases, the claims embrace not only any small organic molecule inhibitor or agonist respectively (collectively referred to as “effectors”), but also any other nucleic acid effector, antibody/aptamer effector, dominant negative mutant (in the case of the inhibitor), and any peptide/fragment effector that acts both directly or indirectly on any target upstream or downstream of any cascade that affects the recited activities.  
With regard to the prior art’s disclosure of kinase inhibitors, attention is drawn to the teachings of Davis et al., (hereinafter “Davis”; Comprehensive analysis of kinase inhibitor selectivity, Nat. Biotech. 2011, 29:(11) 1046-1051) as representative of the state of the art. Davis tested the interaction of 70 to kinase inhibitors with 442 kinases, which is taught by Davis as comprising greater than 80% of the human catalytic protein kinome. Davis teaches that testing compounds against kinases closely related to the primary, intended target, as has frequently been done to estimate compound selectivity, does not reliably address global selectivity. Davis discusses dozens of small molecule effectors of kinase activity (i.e 72), and discusses in detail their specificity and binding capacity. It is particularly noted that each chemical structure possesses its own characteristically unique profile of specificity and binding strength. Discovery of any kinase inhibitor is considered to be accomplished via trial and error experimentation. Further complicating the predictability of the system is the fact that generic reference to any kinase inhibitor necessarily requires disclosure of a representative sample that target the multiple kinase inhibitor subtypes. Accordingly, the genus of kinase inhibitors is considered to be 1) large and expanding, and 2) highly variant in their specificity and binding capacity across the genus. This necessarily leads to unpredictability in the disclosed function of the claimed invention, which is for the conversion of definitive endoderm cells into tissue that expresses markers characteristic of pancreatic endoderm. Thus it may be granted that the prior art discloses numerous kinase inhibitors, such inhibitors are not considered to share a significant structural relationship over the breadth of any kinase inhibitor discussed above, particularly as it relates to the disclosed function of inducing pancreatic endoderm from definitive endoderm cells.
Turning to the claim’s requirement for the use of any retinoic acid receptor agonist, attention is directed to the teachings of Alvarez et al. (hereinafter “Alvarez”; Retinoic acid receptor modulators: a perspective on recent advances and promises. Expert Opin. Ther. Patents (2011) 21(1):55-63). As above with regard to kinase inhibitors, generic reference to any retinoic acid receptor agonist encompasses agonists directed to the several different receptor subtypes. Alvarez also discloses numerous native and synthetic retinoic acid receptor modulators that differ substantially in structure, binding ability and selectivity with regard to retinoic acid receptor subtype. As above with regard to kinase inhibitors, discovery of any new retinoic acid receptor agonist is considered to be accomplished via trial and error experimentation. Further complicating the predictability of the system is the fact that the retinoic acid receptor may exist in various functional states as outlined in Alvarez, figure 2. Again as above, it is particularly noted that each chemical structure possesses its own characteristically unique profile of specificity and binding strength. Accordingly, the genus of retinoic acid receptor agonists is considered to be 1) large and expanding, and 2) highly variant in their specificity and binding capacity. Thus it may be granted that the prior art discloses numerous retinoic acid receptor agonists, such agonists are not considered to share a significant structural relationship over the breadth of all retinoic acid receptor agonists, particularly as it relates to the disclosed function of inducing pancreatic endoderm from definitive endoderm cells. 
Given the large and growing genus of molecules embraced by the claims reference to any generic kinase or retinoic acid receptor effector, and since each specific kinase inhibitor and retinoic acid receptor agonist is considered to have its own characteristically unique profile of specificity and binding strength, it stands in contrast that the instant specification discloses (and the examiner has found in the prior art), only the use of the kinase inhibitor JNK inhibitor II and retinoic acid receptor agonist AM-580 towards the induction of cells that express of markers characteristic of pancreatic endoderm. Disclosure of single specific examples of these effectors useful in obtaining pancreatic endoderm is not considered to constitute a representative sample of all such structures capable of inhibiting any kinase and/or acting as a retinoic acid receptor agonist towards inducing a pancreatic endodermal fate. Furthermore, in claiming a composition comprising any agent that antagonizes any kinase activity or acts as a retinoic acid receptor agonist, the coverage sought would embrace any such molecule over the breadth described above, and further, those that have yet to be discovered.  Since the genus claimed as described above is large and embraces multiple art-recognized classes of inhibitor, the disclosure of a single example of each such effector is not considered to provide a representative sample of structures that would allow one of skill to envision the genus of any such compound that possesses the disclosed activity. 

Response to Traversal
Applicant’s response alleges that new claims 5-12 do not run afoul of the written description and enablement rejections under 35 USC 112, 1st paragraph. In response, it is noted that claim 12 is no longer rejected under 35 USC 112, 1st paragraph, and that the enablement rejection is newly set forth and necessitated by applicant’s amendments to the claims. Applicant’s traversal is not relevant to the enablement rejection as newly set forth. Accordingly, applicant’s comments as they might pertain to new claims 5-11 under the present written description rejection (although also newly set forth) responded to in an effort to promote compact prosecution. 
Applicant alleges that the new claims do not run afoul of the written description rejections, since all claims recite a “cell culture medium” and find support at page 14 and Tables 1-2 of the instant specification. This section of the specification is alleged to describe exposing definitive endoderm cells to a number of kinase inhibitors (e.g., JNK1, JNK2, JNK3, Syc, Src, GSK03, P38 MAPK, etc., to name a few) and retinoic acid receptor agonists (e.g., AM-580, Retinoic acid, 13-cis retinoic acid, TTNPB, etc., to name a few). Applicant thus argues that new claims 5-11 are fully supported by the instant specification.
In response, this argument has been fully considered, but is not persuasive. The instant rejection acknowledges that the specification discloses exposing definitive endoderm cells to a number of kinase inhibitors and retinoic acid receptor agonists. However, the present rejection is based on the finding that the number of kinase inhibitors and retinoic receptor agonists disclosed does not comprise a representative sampling of any kinase inhibitor and any retinoic receptor agonist given the breadth and variety of such inhibitors and agonists respectively, and the trial and error nature of their development and function. When this extraordinarily broad diversity and variability is taken in the context of the specification’s disclosure that such cell culture compositions are intended to induce differentiation of definitive endoderm cells, there is considered to lack sufficient structure/function relationship in using any generic kinase inhibitor and any generic retinoic receptor agonist to achieve such differentiation. The rejection is considered proper therefore.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,221,392. 
This is a new rejection necessitated by amendment to the claims. However, since it is substantially similar to a rejection set forth in the non-final Official action mailed 29 March 2022, any aspect of applicant’s response considered relevant to the rejection as newly set forth is responded to following the statement of rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a culture medium comprising definitive endoderm cells, the BMP inhibitor LDN-193189, kinase inhibitor JNK inhibitor II, bFGF, and the retinoic acid receptor agonist AM-580, while the patented claims recite a method of using same. Accordingly, the patented claims would anticipate the instant claims were they available as prior art and are thus considered patentable indistinct therefore.

Response to Traversal
Applicant’s response requests that the rejection be held in abeyance because the claims of the present application have not been indicated as allowable. Such a reply is nonresponsive. See 37 CFR 1.111, which requires that the reply by applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. The rejection at issue is an obviousness-type double patenting rejection over an issued patent, is not a provisional rejection, and cannot be held in abeyance therefore.  Accordingly, applicant is respectfully warned that the instant response is deficient for failing to address the merits of the rejection. However, repeated instances of failure to be fully responsive will be treated as a serious deficiency, which may require a pausing prosecution along with the notification to applicant that the omission must be addressed within a sufficient time. Such a notification may affect patent term extension. At the present time, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633